Citation Nr: 0417517	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
REMAND

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a hearing before RO personnel in May 
2003.  He testified again at a Travel Board hearing before 
the undersigned Veterans Law Judge sitting in New Orleans, 
Louisiana, in January 2004.  Transcripts of both hearings are 
of record.

The Board finds that in order to fulfill VA's duty to assist, 
an examination is necessary to address the nature and 
etiology of the veteran's left and right knee disorders.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care facilities where he has received 
recent treatment for his knee 
disabilities.  The RO should ensure 
that all pertinent records of private 
or VA treatment are procured for 
review.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  Thereafter, the RO should make 
arrangements  with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
orthopedic specialist, if available, 
to determine the etiology and date of 
onset of his left and right knee 
disorders.  The claims folder must be 
made available to the examiner for 
review.  The examiner should elicit 
from the veteran his account of the 
history of his knee disorders, to 
include the pre-service right knee 
trauma and the right knee twisting 
injuries he experienced during his 
military service.  The examiner 
should identify all knee pathology 
which is present and describe the 
nature and progress of any pathology 
which has been identified.  After 
reviewing the records and examining 
the veteran, the examiner is 
requested to express opinions as to 
the following questions:

?	What is the apparent/likely date of 
onset and etiology of any knee 
disorder identified?

?	Is it at least as likely as not 
that any knee disorder in 
existence prior to service - 
specifically, any injury to the 
right knee -- increased in 
severity during service and, if 
so, was the increase more than 
just a temporary or intermittent 
flare-up of a preexisting 
condition, or did the underlying 
condition itself, and not just 
the symptoms, worsen?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

3.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


